                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Roger Cleo Martin,                         )
            Plaintiff,                     )
                                           )      No. 1:16-cv-1314
-v-                                        )
                                           )      HONORABLE PAUL L. MALONEY
Cheryl Simpson & Shannon Stone,            )
            Defendants.                    )
                                           )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 9, 2016 Plaintiff Roger Martin filed this suit under 42 U.S.C. § 1983,

claiming that the conditions of his confinement at the Osceola County Jail violated his Eighth

Amendment rights. After protracted discovery and motion practice, the magistrate judge

issued a Report and Recommendation, concluding that summary judgment was warranted

as to the claims against all three Defendants (Russ Wayne, Cheryl Simpson, and Shannon

Stone). (ECF No. 111.) After the R & R issued, Plaintiff settled his claims with Defendant

Wayne, and he was thus dismissed from the action.

       Despite the magistrate judge’s recommendation that Defendants Simpson and Stone

be dismissed, they filed objections to the Report and Recommendation to preserve their

other arguments that the magistrate judge did not reach. (ECF Nos. 114; 115). However,

Plaintiff Martin has not filed any objections to the R & R.

       Accordingly, having received no objections to the conclusion that summary judgment

is warranted as to both Simpson and Stone, the R & R is thus ADOPTED as the Opinion
of the Court, the motions for summary judgment (ECF Nos. 83; 86) are GRANTED, and

Plaintiff’s Amended Complaint (ECF No. 44) is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

      JUDGMENT TO FOLLOW.

Date: June 26, 2019                               /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                       2
